DETAILED ACTION

Notice to Applicant
	This communication is in response to the Amendment and Remarks for Application 15/295,847 filed 01/27/2021 and the arguments therein. Claims 1 and 12 have been amended, and claims 1-3, 6-14 and 17-20 are pending.

Allowable Subject Matter
Claims 1-3, 6-14 and 17-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the primary reason for the indication of allowable subject matter is in part the arguments made by applicant, and further by inclusion of the many specific limitations in combination as recited in the page-long claim and not found, considering the claim in its entirety, in the closest available prior art of record, and that clarify patentable subject matter therein. 
The closest available prior art of record are as follows:
U.S. 2012/0250957 A1 to Syeda-Mahmood et al., in view of U.S. 2016/0026915 A1 to Delp et al., in view of U.S. 2007/0150025 A1 to Dilorenzo et al., in view of U.S. 2018/0225820 A1 to Liang et al., and to U.S. 2018/0259608 A1 to Golden et al.
The proposed amendments clarify the distinctions of claims and combination thereof in contrast to the teachings of the relevant prior art and as discussed in the Non-Final Office Action dated 10/27/2020. The prior art does not expressly teach obtaining at 

Furthermore, in regards to patent-eligibility under 35 U.S.C. §101, Applicant’s claimed invention is patent-eligible because even if there is an abstract idea that otherwise would be defined as a method of organizing human activity - namely determining a disease condition based on medical videos - the reading and analyzing of frames of a medical video and use of a trained feature generator and obtaining a feature vector from a fully-connected layer of a convolutional neural network is a practical application of the abstract idea. Furthermore, the claim limitations as a whole amount to “significantly more” than the abstract idea. For at least these reasons, the claims are patent eligible under 35 U.S.C. §101. 

Based on the amended claims, the evidence presented above and Applicant’s arguments at least at pages 7-9 of the Remarks dated 01/27/2021, claims 1-3, 6-14 and 17-20 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871.  The examiner can normally be reached on M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686                                                                                                                                                                                                        07/26/2021


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686